DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar Farid on 08/12/2021.
The application has been amended as follows: 
Specification:
The following changes to the specification have been approved by the examiner and agreed upon by applicant: 
 [0036]  When the molar ratio (Tb/A) of the content of terbium (Tb) to the content of the trivalent 
Claims:
1. (Currently amended) A dielectric ceramic composition, comprising: a barium titanate-(BaTiO3) based base material main ingredient and an accessory ingredient, wherein the accessory ingredient includes a trivalent lanthanide rare earth element A and terbium (Tb) as rare earth elements, and wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy).

10. (Currently amended) A multilayer ceramic capacitor, comprising: a ceramic body including a dielectric layer, and a first internal electrode and a second internal electrode disposed to oppose each other with the dielectric layer interposed therebetween; and a first external electrode electrically connected to the first internal electrode and a second external electrode electrically connected to the second internal electrode, which are disposed on an external surface of the ceramic body, wherein the dielectric layer includes a dielectric ceramic composition, wherein the dielectric ceramic composition includes a barium titanate (BaTiO3)-based base material main ingredient and an accessory ingredient, and the accessory ingredient includes a trivalent lanthanide element A and terbium (Tb) as rare earth elements, and 4Application No. 16/458,751Docket No.: 123193-7827 wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy).  
11. (Cancelled).

Response to Arguments
Applicant’s arguments in combination with the above amendments, see arguments, filed 08/03/2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy)” in combination with the other claim limitations. 

Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a ceramic body including a dielectric layer, and a first internal electrode and a second internal electrode disposed to oppose each other with the dielectric layer interposed therebetween; and a first external electrode electrically connected to the first internal electrode and a second external electrode electrically connected to the second internal electrode, which are disposed on an external surface of the ceramic body, wherein the dielectric layer includes a dielectric ceramic composition, wherein the dielectric ceramic composition includes a barium titanate (BaTiO3)-based base material main ingredient and an accessory ingredient, and the accessory ingredient includes a trivalent lanthanide element A and terbium (Tb) as rare earth elements, and 4Application No. 16/458,751Docket No.: 123193-7827wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy).  
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a molar ratio (Tb/A) of a content of terbium (Tb) to a content of the trivalent lanthanide rare earth element A satisfies 0.25 < Tb/A < 0.50; wherein the trivalent lanthanide rare earth element A is dysprosium (Dy)” in combination with the other claim limitations. 
Cited Prior Art
SHIMADA (US 2017/0178812) teaches relevant art in Fig. 2.
Sasabayashi et al (US 2009/0310279) teaches relevant art in Table 3.
Nakanishi et al (US 2015/0287535) teaches relevant art in Table 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848